                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                       )         CASE NO. 1:13-cr-470
                                                )
                         PLAINTIFF,             )         JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )         ORDER ON VIOLATION OF
                                                )         CONDITIONS OF SUPERVISED
                                                )         RELEASE
DEMOND A. PROCTOR,                              )
                                                )
                        DEFENDANT.              )


        A violation report was filed in this case on January 11, 20191. The Court referred this

matter to Magistrate Judge George J. Limbert to conduct appropriate proceedings and to file a

report and recommendation. Magistrate Judge Limbert reported that a supervised release

violation hearing was held on September 23, 2019. The defendant admitted to the following

violations:

        1. Unauthorized Use Drugs
        2. Unauthorized Use Drugs
        3. Unauthorized Use Drugs
        4. Law Violation
        5. Contact with a Person Engaged in a Crime

        The magistrate judge filed a report and recommendation on September 23, 2019, in

which the magistrate judge recommended that the Court find that the defendant has violated the

conditions of his supervised release.

        A final supervised release violation hearing was conducted on November 14,


1
 Supplemental Information Reports containing updated information were filed on March 4, 2019 and September 19,
2019.
2019. Defendant Demond A. Proctor was present and represented by Attorney Carolyn M.

Kucharski. The United States was represented by Assistant United States Attorney Justin

Seabury Gould. United States Probation Officer Ashley Frank was also present at the hearing.

       No objections were filed to the report and recommendation of the magistrate judge. Upon

review, the Court adopts the report and recommendation of the magistrate judge and finds the

defendant to be in violation of the terms and conditions of his supervised release.

       IT IS ORDERED that the defendant's term of supervised release is revoked and the

defendant is sentenced to a term of custody for a period of 1 day with 2 years of Supervised

Release to follow with the same terms and conditions as previously set as well as the following

additional conditions:

       1.      Cognitive Behavioral Treatment: You must participate in a cognitive-
               behavioral treatment program and follow the rules and regulations of that
               program. The probation officer will supervise your participation in the program
               (provider, location, modality, duration, intensity, etc.)

       2.      Alcohol Restriction: You must not use or possess alcohol.

       3.      Search/Seizure: You must submit your person, property, house, residence,
               vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic
               communications or data storage devices or media, or office, to a search conducted
               by a United States probation officer. Failure to submit to a search may be grounds
               for revocation of release. You must warn any other occupants that the premises
               may be subject to searches pursuant to this condition. The probation officer may
               conduct a search under this condition only when reasonable suspicion exists that
               you have violated a condition of supervision and that the areas to be searched
               contain evidence of this violation. Any search must be conducted at a reasonable
               time and in a reasonable manner.


       IT IS SO ORDERED.


Dated: November 14, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
                                                 2
